Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 16 Feb 2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a molding apparatus including a movable molding surface defining an array of molding cavities, a pressure shoe having a 
Gallant (US 2015/0104614; Figure 23) and Harvey et al. (US 2007/0035060; Figures 22-29) each discloses a pressure zone between a mold roll and a pressure head which delivers molten resin to the pressure zone via a feed opening in the pressure head; however, the pressure head does not define an entrance gap of progressively decreasing gap width upstream of the pressure zone and moreover is not adapted to be held in a flexed condition.
Harvey et al. (US 2007/0035060; Figure 31) each discloses a pressure zone between a mold roll and a compliant pressure roll 2 which is deformed at the pressure zone; however, such a compliant pressure roll is not a pressure shoe and does not have a generally stationary outer surface, and moreover is not adapted to be held in a flexed condition.
EP 2,807,999 (belt 13) and Knox et al. (U.S. Patent 8,668,799; band 52) each discloses a pressure zone between a mold roll and a flexible belt/band; however, such a 
Cheng (US 2012/0042483; doctor blade 40), Jackson et al. (U.S. Patent 7,238,314; Figure 16, doctor blade 42) and Chesley et al. (U.S. Patent 5,785,784; Figure 7, doctor blade 341) each discloses a doctor blade cooperating with a mold roll; however, the doctor blade is not a pressure shoe cooperating with the mold roll to define a pressure zone with an entrance gap of progressively decreasing gap width upstream of the pressure zone and a minimum gap at which the outer surface of the pressure shoe has a slope essentially and locally parallel to the molding surface, and moreover the doctor blade is not adapted to be held in a flexed condition.
Neider et al. (U.S. Patent 6,203,307; Figure 2) discloses a pressure shoe 58 having a curved outer surface cooperating with a calender roll 52; however, the calender roll is not a mold roll having an array of mold cavities, and moreover the pressure shoe is not adapted to be held in a flexed condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744